 1                             UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                            Case No.: 2:18-cr-00296-JCM-NJK
 5                          Plaintiff,                                  Order
 6   v.                                                          (Docket Nos. 45, 47)
 7   PABLO GUZMAN-HERNANDEZ,
 8                         Defendant.
 9         On September 10, 2019, the Court set a hearing on Defendant’s motion to dismiss counsel
10 and appoint new counsel. Docket No. 46. See also Docket No. 45. Counsel has now filed a
11 motion to vacate that hearing. Docket No. 47. In support of his motion, counsel submits a sworn
12 declaration that he and Defendant have worked out any issues they may have had and that
13 Defendant no longer wishes to replace counsel in the instant case. Docket No. 47 at 4-5.
14         Accordingly, the Court GRANTS counsel’s motion to vacate the hearing set for September
15 27, 2019, Docket No. 47, and DENIES Defendant’s motion to dismiss counsel and replace new
16 counsel, Docket No. 45. The hearing set for September 27, 2019, at 11:00 a.m. is VACATED.
17         IT IS SO ORDERED.
18         DATED: September 24, 2019.
19
20
21                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                   1
